Hill, O. J.
This was a suit by a real-estate broker to recover commissions arising upon a contract to sell real estate. The undisputed evidence showed that while the plaintiffs had paid to the tax-collector the tax of $10 imposed by the Civil Code (1910), § 971, they had not registered with the ordinary of the county, as required by the Civil Code (1910), § 978. Held: A nonsuit was proper. The case is.controlled by the decision of this court in Ford v. Thomason, 11 Ga. App. 359 (75 S. E. 269); and the request that this court review and overrule that decision is denied. This ruling disposes of the case and renders unnecessary a decision of the other questions made in the bill of exceptions.

Judgment affirmed.